Action to recover damages for personal injuries sustained by the infant plaintiff while an inmate of defendant, to which he had been committed by the department of welfare of the city of New York, and by his mother for loss of services and for expenses. Defendant appeals from an order denying its motion to dismiss the two causes of action set forth in the complaint, pursuant to rule 106 of the Rules of Civil Practice, on the ground that neither states facts sufficient to constitute a cause of action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [202 Mise. 478.]